11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In re Lewis Casing Crews, Inc.,              * Original Mandamus Proceeding

No. 11-14-00137-CV                           * July 10, 2014

                                             * Memorandum Opinion by Wright, C.J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

       This court has considered Lewis Casing Crews, Inc.’s petition for writ of
mandamus and concludes that the petition for writ of mandamus should be
conditionally granted. Therefore, in accordance with this court’s opinion, the
petition for writ of mandamus is conditionally granted. The trial court is directed to
vacate its March 17, 2014 “Order Denying Defendant Lewis Casing Crews, Inc.’s
Motion for Designation of Responsible Third Party” and to enter a new order
granting the motion for designation. The writ of mandamus will issue only if the
trial court fails to act by July 30, 2014.